Citation Nr: 1720550	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  13-13 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an evaluation in excess of 20 percent for right knee instability.

2. Entitlement to an evaluation in excess of 10 percent for right knee arthritis.

3. Entitlement to an evaluation in excess of 10 percent for right hip strain.

4. Entitlement to a compensable rating for right hip limitation of motion.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Christensen, Counsel


INTRODUCTION

The Veteran had active military service from November 1988 to April 1989.

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.

The Veteran provided sworn testimony in support of her appeal during a hearing before the undersigned Veterans Law Judge in October 2016; the hearing transcript has been associated with the file and has been reviewed.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is required in this case to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration.  

At her October 2016 Board hearing the Veteran testified that she has limitation of extension in her right knee.  She also stated that her right knee flexion is limited to less than 45 degrees.  She further testified that she believes her right hip flexion is limited to less than 45 degrees and extension to less than five degrees.  She also reported she does not cross her legs due to pain in her hip and groin.

On VA examination in September 2015 the Veteran's right knee extension was noted to be normal on range of motion testing and her right knee flexion limited only to 60 degrees.  Further, her right hip flexion was measured to be limited to only 90 degrees on range of motion testing and her right hip extension limited to only 20 degrees.  Her adduction was noted to not be so limited as to prevent her from crossing her legs.

Thus, the Veteran's testimony at her Board hearing suggests a worsening of her condition since her most recent VA examination.  Therefore, the Board finds a new examination is warranted to assess the current severity of her right knee and hip disabilities.

Further, the examination must comply with a recent precedential decision of the United States Court of Appeals for Veterans Claims (Court).  In that case, Correia v. McDonald, the Court held that to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of 38 C.F.R. § 4.59.  28 Vet. App. 158 (2016).  That final sentence of § 4.59 directs that the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's VA treatment records from December 2013 to present.

2. Arrange for the Veteran to undergo a VA examination to evaluation the nature and severity of her right knee and right hip disabilities.  Range of motion for each joint should be tested actively and passively, in weight-bearing and nonweight-bearing, and after repetitive use.  The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; and, (2) as a result of pain, weakness, fatigability, or incoordination.  If so, the examiner is asked to describe the additional loss, in degrees, if possible.

3. Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



